Mr. H.C. Reynolds, Chairman Dallas County Election Commission 2002 W. 4th Street Fordyce, Arkansas 71742
Dear Mr. Reynolds:
This is in response to your request for an opinion on two questions regarding the printing of general election ballots. Specifically, you have posed the following two questions:
  1. Is there any law as to how unopposed candidates are to appear on the ballot?
  2. Is there any law as to size of print on the ballot?
The answer to your first question is "yes." Section 7-5-208(h)(1) and (2) provide as follows:
  (h)(1) Every ballot shall contain the name of each candidate who has been nominated or has qualified in accordance with law for each office. The names of the candidates shall be listed in a perpendicular column under the name of each office to be filled.
  (2)(A) However, the names of all unopposed candidates for offices for which no notice has been filed within the time prescribed in § 7-5-205, except the names of all unopposed candidates for the office of mayor or circuit clerk, shall be grouped together on the ballot indicating the office and the name of the unopposed candidate for each office in a single column. At the top of the list of the names of all unopposed candidates shall appear on the ballot the words "Unopposed Candidates", and to the right thereof there shall be a square in which the voter may cast a vote for all the candidates by placing an "X" in the square.
  (B) The names of unopposed candidates for the office of mayor or circuit clerk shall be separately printed from any grouping of unopposed candidates, with a square in which the voter may cast a vote for each unopposed candidate for the office of mayor or circuit clerk by placing and "X" in the square, so that the votes may be separately counted and tabulated as required in § 7-5-315.
The statute above clearly delineates the method by which the names of unopposed candidates are placed on the ballot, and thus completely answers your first question.
It appears that the answer to your second question is "no." The only relevant law on the topic is found at A.C.A. § 7-5-208(a), which states merely that "[a]ll election ballots provided by the county board of election commissioners of any county in this state for any election shall be alike and shall be printed inplain type." Emphasis added. I have found no helpful case law from this jurisdiction or any other which interprets the meaning of the phrase "plain type." It is unclear whether the use of this language refers to the size or style of the type or both. The word "plain" in this regard can mean "lacking ornament" or "undecorated," or it can mean "evident to the mind or senses."See Webster's Seventh New Collegiate Dictionary, (1979) at 646. In answer to your second question, therefore, there is no law which specifically dictates the size of the type on election ballots in Arkansas. Fact questions may arise, however, as to the "plainness" of the type used. There appears to simply be no existing law on the question of what size type will satisfy this requirement.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh